Bennett, Judge,
delivered the opinion of the court:
Plaintiff, a former Internal Revenue agent and preference eligible veteran, seeks back pay and reinstatement asserting that both his removal from the service and a subsequent refusal of reemployment were contrary to law and void. This case, rather unusual on its facts, is before us on defendant’s appeal from the opinion and conclusion of law by Trial Judge Philip R. Miller.1
*347At all relevant times prior to May 9, 1965, plaintiff was employed in Washington, D.C., in the National Office of the Internal Revenue Service, as a GS-12 tax law specialist. He was one of 10 agents in the Earnings and Profits Section, Corporation Tax Branch, Tax Rulings Division. In May 1965, plaintiff, age 41, had been separated from his wife for about 3 years, each having informal custody of two of their four children. A divorce was contemplated at such time as his wife’s consent could be secured. For the prior 16 months, plaintiff and two of his children lived in Rockville, Maryland, with one Winifred O. McLaughlin, an Irish alien, whom plaintiff wished to marry as soon as feasible. Plans were made for a move to California, and to that end plaintiff had made application for a transfer to the IRS appellate division office located in San Francisco.
On Mother’s Day, Sunday, May 9, 1965, at about 3 p.m., plaintiff and Miss McLaughlin set out by car for Friendship Airport, near Baltimore, Maryland, where she was to depart for San Francisco alone. While the car was on the Capital Beltway in Silver Spring, Maryland, for unknown reasons an altercation took place between them. They left the car, whereupon plaintiff seized a 4-barreled Derringer and killed her with two shots as she sought to flee across the Sligo Creek golf course.
At the scene, Montgomery County police arrested plaintiff, pistol in hand, who offered no resistance. The slaying was witnessed by passing motorists. Authorities placed a charge of murder against Mr. Wathen and held him without bond at the Montgomery County jail. Sensational, front-page publicity ensued. No fewer than five articles in three Washington, D.C., newspapers appeared shortly after the shooting, two of which exhibited a picture of plaintiff and victim and all of which highlighted his employment as an Internal Revenue agent. There was trial testimony by IRS personnel to the effect that accounts were carried on local radio and television news programs. IRS officials assigned a special inspector to ascertain the facts.
Under date of May 11,1965, the inspector filed his report reciting that the Chief of Detectives of the Montgomery County Police Department had advised that Mr. Wathen had *348been arrested and charged with Miss McLaughlin’s murder and that he was currently being held without bond. On the same day the Director of the Tax Rulings Division, Internal Revenue Service, notified plaintiff by letter of proposed adverse action, namely, suspension from duty without pay in order to promote the efficiency of the service pending further investigation and adjudication.2 Plaintiff was represented by a lawyer at the time but no papers were filed opposing such proposed action. Effective May 18, 1965, plaintiff was suspended without pay. The record shows that the suspension was based upon the fact that plaintiff had been arrested and charged with murder.
On May 14, 1965, the Director, Tax Rulings Division, again wrote to plaintiff informing him of further proposed adverse action. In this letter the Director undertook to initiate removal proceedings, and we deem the precise wording of the charge and specification to be sufficiently important to set it out in full below.3 To us it is clear that while *349the suspension was premised upon plaintiff’s arrest, the charge resulting in removal was bottomed on the fatal shooting of Miss McLaughlin.
In due course the time allotted for plaintiff’s reply ran out with no response by him to the notice of removal. By letter of June 4, 1965, the IBS notified him of his removal from the service based on the evidence of record as of that date. Such removal actually took effect June 18, 1965. It appears that the record evidence before the agency at the time consisted of the investigative report previously discussed and the media accounts referred to in the testimony, including the various newspaper articles. The notification of personnel action effecting plaintiff’s removal stated that it was “because of misconduct which brought discredit upon the Internal Bevenue Service, namely committing homicide.” It was a considered decision of plaintiff and his then counsel not to respond to the IBS charges while the criminal case was pending.
A Maryland grand jury on June 8, 1965, returned a true bill against plaintiff indicting him for the murder of Miss McLaughlin. At the arraignment on June 23,1965, a plea of not guilty by reason of insanity was entered, and shortly thereafter the Montgomery County, Maryland, circuit court ordered appropriate psychiatric and psychological examinations. Extensive testing and evaluation followed. It was determined that at the time of the homicide, plaintiff did not know the nature and consequences of his acts nor the difference between right and wrong. The state confessed plaintiff’s plea of not guilty. Plaintiff was acquitted of the criminal charge.
The expert testimony at plaintiff’s murder trial did not warrant a finding, however, that he was then totally recovered from temporary insanity. Accordingly, the court entered its order of commitment, and plaintiff was remanded to the custody of the Springfield State Hospital, where he remained under treatment from December 8, 1965, until March 29, 1966. On the latter date, the Maryland circuit court once again considered plaintiff’s status, this time with the assistance of a jury. The state’s medical witness at this trial — the only medical witness — gave it as his opinion that *350plaintiff was not then insane and bad not been insane at any time during his period of hospitalization. The court declared plaintiff sane, and he was released from custody on the same day.
On April 6, 1966, plaintiff presented himself for duty in the Personnel Division of the Internal Revenue Service.4 He was then advised that consideration of his restoration to duty could be accomplished only by perfecting a written appeal. For that purpose plaintiff retained counsel who filed the necessary papers. The agency declined to act, noting on June 2, 1966, that plaintiff’s appeal was out of time. This action was subsequently approved both by the Civil Service Commission Appeals Examining 'Office and the Board of Appeals and Review, neither of which reached the merits of the charge and specification on the basis of which plaintiff had been removed for the efficiency of the service.
At this stage plaintiff, by counsel, determined to appeal directly to the Civil Service Commissioners themselves, in a final effort to secure reopening and review on the merits of his removal. By letter dated May 24, 1967, this request was allowed, and the case was returned to the Appeals Examining Office for further development and a new adjudication on the merits. Counsel for the agency and for plaintiff agreed that the case would be submitted on written memo-randa without oral hearing.
The submissions to the Appeals Examining Office in plaintiff’s behalf included the docket entries of his criminal trial and of the civil proceeding leading to his release from custody. Government counsel adduced no investigative reports, but appended to its papers photocopies of the five clippings from three area newspapers which were published shortly after the shooting.
On April 4, 1968, the Chief of the Appeals Examining Office notified plaintiff of his decision sustaining the removal action of the IRS. The letter opinion found the procedures followed to have been in order, and approved the view on *351the merits that plaintiff had been removed for such cause as would promote the efficiency of the service.5 On June 28, 1968, the Board of Appeals and Review affirmed this disposition, and in December of that year the Commissioners declined to reopen the case on plaintiff’s request. A petition was filed in this court on May 22, 1969. Plaintiff has been privately employed since his release from custody. Evidence adduced at the trial of the instant claim satisfies us that however impaired plaintiff’s mental condition was at the time of the slaying, he is now recovered.
I
Plaintiff, through skilled counsel, has made a determined effort here to convince us that we should decide whether he was discharged for such cause as will promote the efficiency of the service. Thus, we are invited to examine the merits of the removal action. Before the precise questions for decision can be delimited, therefore, we must take care to outline the proper scope of judicial review in this case.
It is long settled that this court limits its review of the administrative action in civilian pay cases to a determination of whether the adverse action disclosed by the administrative record or by a de novo trial, or both, is illegal because it violates applicable statutes or regulations, or is demonstrably in bad faith or malicious because it is arbitrary, capricious, or devoid of substantial evidence to support it. Good faith of those taking administrative action is presumed. Boyle v. United States, 207 Ct. Cl. 27, 515 F. 2d 1397 (1975); Holman v. United States, 181 Ct. Cl. 1, 383 F. 2d 411 (1967); Finn v. *352United States, 152 Ct. Cl. 1 (1961); Croghan v. United States, 116 Ct. Cl. 577, 89 F. Supp. 1002, cert. denied, 340 U.S. 854 (1950). We have stopped short of approaching the merits of such administrative personnel actions, recognizing that the subject is a matter committed to the discretion of the agency involved:
Whether a person’s discharge will promote the efficiency of the service is an administrative decision to be determined within the discretion of the agency, and no court has power to review the action, if taken in good faith. Brownell v. United States, 164 Ct. Cl. 406, 408-09 (1964) ; Gadsden v. United States, 111 Ct. Cl. 487, 489, 78 F. Supp. 126 (1948). * * *. [Schlegel v. United States, 189 Ct. Cl. 30, 40, 416 F. 2d 1372, 1378 (1969), cert. denied, 397 U.S. 1039 (1970).]
In Sclilegel the court sitting en banc distinguished the facts but declined to approve the view of a divided panel of the United States Court of Appeals for the District of Columbia Circuit, as embodied in Norton v. Macy, 417 F. 2d 1161 (D.C. Cir. 1969). In the latter case there is some language indicating that a court might review a removal to ascertain whether the cause giving rise to such adverse action is rationally related to the efficiency of the sendee. 417 F. 2d at 1164. That case did not involve homicide. We think that the dissenting opinion of Judge Tamm more accurately reflects the present state of the law, certainly as it is set down in our own decisions. In a more recent case, speaking for the majority, Judge Tamm wrote that where manslaughter was involved or any case involving charges of serious criminal conduct, the nexus may be presumed between the offense and the removal, between the regulation as applied and the statutory standard permitting removal for the efficiency of the service, and that the reviewing courts should not disturb the discretionary determinations of the agency charged by Congress with primary responsibility in this area. He said, “In all cases involving criminal conduct, the reviewing courts have uniformly upheld the dismissals as promoting the efficiency of the service.” Gueory v. Hampton, 510 F. 2d 1222, 1226 (D.C. Cir. 1974).
In our estimation the agencies and the Civil Service Commission are far better equipped and in a better position to make these sensitive judgments of whether and how a dis*353charge promotes efficiency of the service. It is their prerogative, not ours, to do so. We do not think that we should lightly substitute judicial oversight for that of the executive branch in an area where practical considerations of administration and experience should be paramount and where the executive’s prerogative and responsibility is to take expeditious action to insure the efficiency and discipline of the huge federal bureaucracy in the interests of good government.6 As Chief Judge Jones once put it (Finn v. United States, 152 Ct. Cl. 1, 7 (1961)) :
* * * it is * * * not within our province to pass on the question whether the plaintiff should or should not be employed. Wittner v. United States, 110 Ct. Cl. 231. In that case the court said at p. 235 the following:
We are not authorized to determine whether a particular veteran should be employed. * * *. Nor are we concerned with whether an employee should be discharged. That is properly in the hands of the affected department. * * *.
Accord: Crowley v. United States, post at 415, 527 F. 2d 1176; Charley v. United States, post at 457; Saracena v. 206 Ct. Cl. 90, 508 F, 2d 1333(1975); Greenway v. United States, 175 Ct. Cl. 350, cert. denied, 385 U.S. 881 (1966); Harrington v. United States, 174 Ct. Cl. 1110, 1117 *354(1966); Knotts v. United States, 128 Ct. Cl. 489, 121 F. Supp. 630 (1954).
As shown by all the foregoing authorities, and by many others which could be cited — for our experience with adverse actions in personnel cases is considerable — we have consistently interpreted determinations of what will promote the efficiency of the service under the Lloyd-LaFollette Act and the Veterans’ Preference Act (note 2) as discretionary with the employing agency officials and the Civil Service Commission. As stated above, the proper and historic scope of our consideration is to test whether such determinations are in good faith and supported by substantial evidence, or whether void because arbitrary, capricious, malicious or in bad faith, in excess of legal authority or in violation of statutes and regulations. Plaintiff must overcome the presumption of good faith on the part of the administrative officers. It requires almost irrefragable proof to demonstrate abuse of discretion sufficient to overcome the presumption. It is not even necessary that the court find that the agency construction is the only reasonable one or that it is the result the court would have reached had the question been permitted to arise in the first instance in judicial proceedings. It is enough if the decision has a rational basis by the standards enunciated and in the case law relied on here. Accordingly, we do not decide whether this legally faultless killing amounts to such cause for removal as will promote the efficiency of the service. That is not our function.
II
Thus, having charted the appropriate bounds of our review by reference to time-honored guidelines, we turn to the questions for decision. We are first required to decide whether plaintiff’s removal from the service on the basis of the charge and specification against him was in good faith or was arbitrary, capricious, or unsupported by substantial evidence.7
It will be recalled that the specification embodied in the letter of proposed removal delivered to plaintiff alleged that *355on May 9,1965, he “brought discredit on the Internal Revenue Service by fatally shooting Miss Winifred O. McLaughlin.” In order to overturn the adverse adjudication, plaintiff might therefore demonstrate that the agency did not possess substantial evidence to support either or both of two findings: (1) that plaintiff fatally shot Miss McLaughlin, or (2) that plaintiff brought discredit upon the Internal Revenue Service.
At the time plaintiff was first notified of his removal, June 4, 1965, the evidence consisted of newspaper accounts and the investigative report. The agency must have considered such evidence, at least in part for the truth of the matter asserted therein, namely, that plaintiff fatally shot Miss McLaughlin. To this extent the evidence was entirely hearsay in the classic sense. Fed. R. Evidence 801(c). It cannot be denied, however, that hearsay can be substantial evidence to support an administrative adjudication. McKee v. United States, 205 Ct. Cl. 303, 500 F. 2d 525 (1974); Jacobowitz v. United States, 191 Ct. Cl. 444, 424 F. 2d 555 (1970); Peters v. United States, 187 Ct. Cl. 63, 70-71, 408 F. 2d 719, 722-23 (1969). The Supreme Court has approved this rule. Richardson v. Perales, 402 U.S. 389, 401-02 (1971).
The IRS was, therefore, confronted with the hearsay recitals of area newspapers and the investigative report of plaintiff’s arrest. In view of the number of newspapers which carried the story we think that insofar as they reported the fact of a shooting, resulting in death observed by witnesses, they provided reliable and substantial evidence. The arrest itself, although as noted it did not form the basis of the removal action, provided further evidence of the fact of homicide. There was substantial, corroborated evidence, albeit hearsay, as of June 4, 1965, to support the conclusion of a reasonable mind and the administrative finding that plaintiff in fact shot his mistress to death. He did not then and does not now deny that the shooting took place.
We next inquire whether the evidence of record on June 4, 1965, was substantial evidence to support a finding that the shooting brought discredit on the Internal Revenue Service. We think it was. To this extent the newspaper articles were not hearsay, since the truth of their content has no bearing *356on tbe question of whether the agency was discredited. The mere existence of such accounts, including as they did pictures of plaintiff and his victim and headlines emphasizing his employment with IRS, was substantial evidence from which the agency, and ultimately the Civil Service Commission, were entitled in their discretion to conclude that plaintiff’s conduct brought discredit upon his employer. Therefore, on both issues — the fact of the shooting and consequent discredit to IRS — the record exhibits substantial evidence. Reasonable minds could accept such evidence as adequate to support the stated conclusions at the time they were made. Consolidated Edison Co. v. NLRB, 305 U.S. 197, 229 (1938); Jacobowitz v. United States, supra, 191 Ct. Cl. at 456, 424 F. 2d at 561.
The only other allegation of error germane to the removal which merits discussion is the implicit assertion that IRS acted arbitrarily, capriciously, or in a manner abusive of its discretion in peremptorily effecting plaintiff’s removal before his indictment or trial in the Maryland courts. We have approved the administrative practice of deferring post-suspension action on proposed final removal from federal employment until the conclusion of criminal proceedings, particularly where the allegations giving rise to the prosecution also constitute the specifications in the adverse personnel action. Peden v. United States, 206 Ct. Cl. 329, 512 F. 2d 1099 (1975); Cohen v. United States, 177 Ct. Cl. 599, 369 F. 2d 976 (1966), cert. denied, 387 U.S. 917 (1967). But, we have never been of the opinion that such a course must invariably be followed in the good faith exercise of sound discretion or that our scope of review could require it. Where authorized officials find themselves possessed of substantial evidence tending to prove both the fatal shooting of another by an employee and consequent immediate discredit to the service through publicity of such conduct, all tending to impair public confidence in violation of the agency’s Rules of Conduct (see note 3), without prejudice to other proper procedures, it is entirely permissible in the agency’s discretion to effect prompt removal based upon such then-available substantial evidence of record. In Holman v. United States, supra, plaintiff was removed from his position in 1963 for an alleged immoral act *357for which he was acquitted in a criminal court in 1966. The court said that the acquittal did not require the conclusion that his separation from Government service was arbitrary. Plaintiff was also removed before acquittal in Prater v. United States, 172 Ct. Cl. 608 (1965), Croghan v. United States, supra, and in other cases. Compare the quote supporting expeditious action in Arnett v. Kennedy, note 6. Such action, of course, is subject always to the corresponding privilege of the aggrieved former employee to apply for reinstatement and to exhaust such rights of administrative appeal as are afforded by applicable statutes and regulations.8 A similar procedure was followed in plaintiff’s case. On final discretionary consideration by the Civil Service Commissioners, his case was reopened and remanded to the Appeals Examining Office for adjudication on the merits. In the circumstances, we are not prepared to say that the record shows excessively precipitous action which is arbitrary, capricious, or an abuse of agency discretion requiring our disapproval.9
Plaintiff, however, asserts that public image considerations are not a sufficient basis for discharging an employee who is without fault. But, fault may be in the eye of the beholder. The federal employee is on notice that he must maintain a good public image. Plaintiff was on notice of his agency’s rules which provided for adverse action against an employee whose conduct might subject the agency to public criticism for keeping on the payroll a person under suspicion of murder or any other crime. IRS was especially sensitive *358because of its need to maintain public confidence in its image of integrity, depending as it does essentially on voluntary compliance of the public. Hoover v. United States, 206 Ct. Cl. 640, 513 F. 2d 603 (1975); Birnholz v. United States, 199 Ct. Cl. 532, 537 (1972). It was the thrust of the testimony of plaintiff’s supervisor that any scandal involving an IRS employee impaired the integrity of the office. Like Caesar’s wife, IRS employees are supposed to be above suspicion. In its discretion that agency is entitled to act with promptness in maintaining the efficiency of the service by such disciplinary actions as will maintain public confidence. This concept is explicit in the Foreword (by the Commissioner of Internal Revenue) to the Rules of Conduct for Internal Revenue Service Employees (Rev. 10-63), which states in part:
* * * We can maintain public confidence only to the extent that every one of our contacts with the public reflects the highest ethical and moral standards.
In addition to our daily assigned tasks, each of us has an important public relations role to play. Not only must we act with complete propriety, but we must be sure that none of our actions can be interpreted otherwise. ^ ‡ ‡
Section 1941.4 of the Rules has heretofore been quoted in footnote 3 and was included in the charge against plaintiff by his agency. It, too, emphasizes the importance of maintaining public confidence in the agency through conduct which will bring credit, not discredit, upon the Internal Revenue Service, with removal from employment a possible sanction for failure to behave both outside and during working hours in a manner above reproach. Additionally, 5 C.F.R. §735.209 (1975) provides:
An employee shall not engage in criminal, infamous, dishonest, immoral, or notoriously disgraceful conduct, or other conduct prejudicial to the Government.
Surely plaintiff’s conduct, however legally faultless, could in the agency’s discretion be found to have run afoul of these admonitions against bad public relations and notoriously disgraceful conduct prejudicial to the Government and falling short of the highest moral standards. It would be a curious thing indeed if just because a state’s attorney declined *359to prosecute a homicide the IES would be deprived of its right and duty to enforce its own published rules and regulations for employee conduct. It would be more curious still if, indulging in the luxury of hindsight and speculation, this court should enforce such a result by concluding that had the IES known that the state’s attorney would not press the indictment and that the court would acquit plaintiff on insanity grounds, that the IES would not have enforced its rules which implicitly mandate speedy action to accomplish their plainly stated purposes which are altogether unrelated to the merits of a criminal charge or defense thereto. Croghan v. United States, supra, 116 Ct. Cl. at 586, 89 F. Supp. at 1004. Further, to argue that the better practice would have been for IES to have withheld action on the removal until the criminal case was concluded does not give the court authority to so require it in the face of rules, regulations, and statutes which seem to contemplate otherwise and where the agency’s discretion is not shown to have been abused or based on insubstantial evidence in applying those restrictions.
Ill
Next we consider whether the refusal of IES to reinstate plaintiff upon his return and after acquittal by reason of insanity is legally wanting. Once again we do not decide the merits of the agency’s decision to decline reemployment. In cases such as this whether plaintiff should be employed by the Government is no concern of the judicial department.
Our attention has been directed to Fedeeal PebsoNNEl MANUAL, Chapter 306, Subchapter 5-2 (1969), where it is said:
As a general rule, a history of mental illness is not disqualifying for Federal employment provided that recovery has been certified by competent medical authority and the applicants are capable of performing the duties of the position without hazard to themselves or others * * *.
Thus, prior mental illness bars neither initial employment with the Government nor reinstatement, so long as the impediment to health has been removed. That is not to say by *360any means, however, that a victim of prior mental illness must be restored to duty. We have held time and again that acquittal of a criminal charge does not erect a bar to adverse action in respect of one’s federal employment. Holman v. United States, supra; Prater v. United States, supra; Finn v. United States, supra; Bryant v. United States, 122 Ct. Cl. 460 (1952), cert. denied, 344 U.S. 913 (1953); Croghan v. United States, supra. By analogy, acquittal of a criminal charge based upon a plea of legal insanity does not bar the employing agency from denying reinstatement, where such denial violates no statute or regulation and is neither arbitrary, capricious, nor an abuse of discretion.10
On the record before us we cannot say that the agency erroneously rejected plaintiff’s bid for his former job. Having initially removed him in a legally proper manner in view of what it in good faith judged to be such cause as would promote the efficiency of the service, the agency acted within permissible limits in requiring plaintiff to pursue the matter of his removal before the Civil Service Commission. IBS apparently took the position that if in view of new evidence the removal fell, so too would its decision not to reinstate. We are unable to perceive the slightest impropriety in such a procedure. On the contrary — we think it to have been eminently fair. The extensive administrative record has been supplemented by a 3-day trial in court, by detailed findings, and close attention by the trial judge and this appellate panel to the procedures followed in plaintiff’s removal.
IV
Plaintiff’s removal from office was based upon substantial evidence and was neither arbitrary nor capricious. We find no legal fault with the decision of IRS and CSC not to re*361instate Mm. Accordingly, tlie plaintiff is not entitled to recover.
The core of plaintiff’s case is his belief that it is unjust to deprive a man of his job who was not responsible for the act giving rise to the removal and that there is no nexus between his offense and removal. In keeping with settled principles of law we have declined to base this opinion on the debatable question of whether this killing, faultless in legal contemplation, may be deemed such cause for removal as promotes the efficiency of the service. “It is not within the jurisdiction of the court to inquire into the guilt or innocence of the plaintiff as to the charges upon which he was removed from office.” Golding v. United States, 78 Ct. Cl. 682, 685, cert. denied, 292 U.S. 643. (1934). The wisdom of such a longstanding judicial position is evident, although on the facts of this case it would not be difficult to reach such a tempting conclusion. But, to assume jurisdiction to second-guess the administrators on what is best for efficiency of the service treads on dangerous ground. Such perplexing questions are better resolved at the administrative level, according to the tenor of our prior decisions respecting the separation of powers. It is the unquestioned right of the executive to select employees in that department. Further, as held by the Supreme Court in an opinion by Mr. CHef Justice Taft in the landmark case of Myers v. United States, 272 U.S. 52 (1926), the power of removal is incident to the power of appointment. See also Burnap v. United States, 252 U.S. 512 (1920); Keim v. United States, 177 U.S. 290 (1900); Radford v. United States, 264 F. 2d 709, 710 (5th Cir. 1959); Morelli v. United States, 177 Ct. Cl. 848, 858 (1966). The appropriate penalty to impose upon an employee for infraction of an agency’s rules is within the discretion of the agency subject to review on the merits by the Civil Service Commission, as in this case, and subject to judicial review on a more limited basis for procedural regularity and abuse of administrative discretion and bad faith. Hoover v. United States, supra; Grover v. United States, 200 Ct. Cl. 337, 353 (1973); Liotta v. United States, 174 Ct. Cl. 91, 96 (1966); De Nigris v. United States, 169 Ct. Cl. 619, 625 (1965). We decline the invitation in this case to abandon *362long-established precedents and make bad law. The petition must be dismissed.

It is so ordered.


 We adopt by reference all of the findings of the trial judge, no exceptions having been taken to them by either party. The findings, which have been furnished to the parties, are not reprinted here as those necessary to the decision are included in the opinion. We reverse his conclusion of law and hold for defendant.


 The Lloyd-LaFollette Act, 5 U.S.C. § 652 (1964), provides, in pertinent part:
“No person in the classified civil service oí the united States shall be removed or suspended without pay therefrom except for such cause as will promote the efficiency of such service and for reasons given in writing. * *
The Veterans Preference Act of 1944, 5 U.S.C. § 863 (1964) [now 5 U.S.C. §§ 3315, 7512, 7701], provides, in part:
“No permanent or indefinite preference eligible, who has completed a probationary or trial period employed in the civil service, or in any establishment, agency, bureau, administration, project, or department, hereinbefore referred to shall be discharged, suspended for more than thirty days, furloughed without pay, reduced in rank or compensation, or debarred for future appointment except for such cause as will promote the efficiency of the service and for reasons given in writing, * *


 “It is proposed in order to promote • the efficiency of the Internal Revenue Service, to remove you from the Service, in not less than thirty (30) calendar days from the date you receive this notice on the basis of the following charge:
"Charge: Violation of Section 1941.4 of the ‘Rules of Conduct for Internal Revenue Service Employees’ (Revised October 1963).
“(Section 1941.4 states, in part: ‘The effectiveness of the Revenue Service in serving the public interest depends upon the extent to which the Service and it’s [sic] employees hold the confidence and esteem of the Nation’s citizens. This means that each employee must do his part to maintain this confidence and esteem * * *; by conducting himself during and outside working hours in a manner which will bring credit upon the Service; and by observing the spirit, as well as the letter, of the laws and regulations, and Revenue Service and Treasury Department requirements governing employee conduct. Employees whose conduct does not conform to the rules may be removed from the Service or may be the subject of other disciplinary action.’)
‘‘Specification: On Sunday, May 9, 1965, you conducted yourself in a manner which brought discredit upon the Internal Revenue Service by fatally shooting Miss Winifred O. McLaughlin.”


 Thus, plaintiff returned to Ms former employer seeking reinstatement less than 1 year after Miss McLaughlin’s death. His claim for back pay and reinstatement is for the period from April 6, 1966, which he now represents is the date he was ready, willing, and able to resume work for IRS.


 The opinion states In part:
“* * * The removal action against the appellant Is based upon the fact that he did kill a human being and this act of killing violates standards of conduct required for retention on the rolls of the Internal Revenue Service.
*****
“As noted hereinbefore, there Is no allegation in the record that the killing of this human being was done pursuant to authority of law or In self defense. In no sense then can it be a justifiable homicide as attorney for the appellant states. The situation requires no long discussion. The fact of the matter Is that an Internal Revenue Agent has killed a human being, and has only escaped punishment by virtue of a plea of insanity. It is a simple conclusion of fact that the unjustified killing of a human being is inconsistent with the standards of conduct for employees in the Federal Service regardless of the state of their mind at the time the killing was committed. Therefore, we find the appellant’s removal was for a cause which promotes the efficiency of the service.”


 "In the present ease, the Government’s interest, and hence the public’s interest, is the maintenance of employee efficiency and discipline. Such factors are essential if the Government is to perform its responsibilities effectively and economically. To this end, the Government, as an employer, must have wide discretion and control over the management of its personnel and internal affairs. This includes the prerogative to remove employees whose conduct hinders efficient operation and to do so with dispatch. Prolonged retention of a disruptive or otherwise unsatisfactory employee can adversely affect discipline and morale in the work place, foster disharmony, and ultimately impair the efficiency of an office or agency. Moreover, a requirement of a prior evidentiary hearing would impose additional administrative costs, create delay, and deter warranted discharges. Thus, the Government’s interest in being able to act expeditiously to remove an unsatisfactory employee is substantial [footnote omitted].” [Arnett v. Kennedy, 416 U.S. 134, 168 (1974) (Powell, J., concurring opinion).]
See also Bowman Transp. Co. v. Arkansas-Best Freight Sys,, 419 U.S. 281, 285 (1974), which, while not a personnel ease — as are other cases relied upon herein and decided both by the Supreme Court and this court — nevertheless states a similar rule for review in district court actions under the Administrative Procedure Act, 5 U.S.C. § 706 (1970). The APA, of course, does not govern jurisdiction in the Court of Claims. McGrath v. United States, 207 Ct. Cl. 978 (1975).


Plaintiff has not relied on violation of statutes or applicable procedural regulations.


 The propriety of this approach Is confirmed by Section 14, of the Veterans Preference Act of 1944, now codified at 5 U.S.C. § 7512(b) (1) (1970) :
“(b) A preference eligible employee against whom adverse action Is proposed Is entitled to—
“(1) at least 30 days’ advance written notice, except when there is reasonable canse to believe him guilty of a crime for which a sentence of imprisonment can be imposed, stating any and all reasons, specifically and in detail, for the proposed action; * * [Emphasis supplied.]
See also 5 C.F.R. § 752.202(c) (2) (1975) to the same effect.


 Even if we entertained the view that the swiftness of the removal was error, which of course we do not, such error would be harmless. To sustain a recovery based upon administrative impropriety a plaintiff must demonstrate the manner in which he has been prejudiced thereby. Hart v. United States, 204 Ct. Cl. 925, 498 E. 2d 1405, cert. denied, 419 U.S. 1049 (1974); Haynes V. United States, 190 Ct. Cl. 9, 418 P. 2d 1380 (1969); Cohen v. United States, 177 Ct. Cl. 599, 369 E. 2d 976 (1966), cert. denied, 387 U.S. 917 (1967). Plaintiff lost no additional salary because of removal, for he had already been suspended without pay. Moreover, plaintiff did ultimately secure review on the merits before the Civil Service Commission.


 See 5 U.S.C. § 3315 (1970) :
“(a) A preference eligible who has been separated or furloughed without delinquency or misconduct, on request, is entitled to have his name placed on appropriate registers and employment lists for every position for which his qualifications have been established, * * *.
“(b) The Commission may declare a preference eligible who has been separated or furloughed without pay under section 7512 of this title to be entitled to the benefits of subsection (a) of this section.” [Emphasis supplied.]